COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              DANA LOWE
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1411-15-3                                          PER CURIAM
                                                                                 JANUARY 19, 2016
              DAIKIN APPLIED AMERICAS AND
               TRAVELERS INDEMNITY COMPANY OF AMERICA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Bradford M. Young; HammondTownsend, PLC, on briefs), for
                               appellant.

                               (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellees.


                     Dana Lowe appeals a decision of the Workers’ Compensation Commission finding that

              she received notification of the diagnosis of her occupational disease on January 22, 2014, not

              December 18, 2013, and denying her request for benefits for certain periods. We have reviewed

              the record and the Commission’s opinion and find that this appeal is without merit. Accordingly,

              we affirm for the reasons stated by the Commission in its final opinion. See Lowe v. Daikin

              Applied Americas, VWC File No. VA00000917423 (Aug. 17, 2015). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented

              in the materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.